Citation Nr: 0710145	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This appeal arises from an April 2003 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Manchester, New Hampshire.



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran does not have a diagnosis of PTSD, and is not 
shown to have exposure to stressors resulting in a diagnosis 
of PTSD/


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in September 2002, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder has 
separate requirements, which are as follows: (1) a current 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2006).

Factual Background and Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant service connection for post-traumatic stress 
disorder.  Specifically, the Board has determined that the 
preponderance of the evidence is against a finding that the 
veteran meets the criteria of having a current diagnosis of 
post-traumatic stress disorder, or having been exposed to 
combat stressors.  The reasons follow.

In the present case, the veteran's service personnel records 
confirm that he served in the Republic of Vietnam from July 
1970 to August 1971.  His military occupational specialty was 
a communication center specialist (radio message router).  
According to DA Form 2496, on August 28, 1971, the veteran 
was awarded the Army Commendation Medal (ARCOM) for 
meritorious accomplishments.  It was not awarded for an act 
of valor, which would be indicative of combat exposure.  His 
records include no medal or awards indicative of exposure to 
combat.  

Although requested by the RO, the veteran has presented 
absolutely NO evidence that he presently suffers from PTSD, 
or for that matter, any other psychiatric disorder.  

Even the veteran's accredited representative acknowledges 
that the veteran's ARCOM medal is for meritorious 
achievement, and that the veteran has submitted no medical 
evidence to show a current diagnosis of PTSD. 

There is absolutely no positive evidence to support the 
veteran's claim for service connection for PTSD.  Absent the 
diagnosis of PTSD coupled the lack of verifiable combat 
stressors, service connection is denied.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


